
	

113 HR 5048 IH: Suicide Prevention for American Veterans Act
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5048
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. Peters of Michigan introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To expand and improve care provided to veterans and members of the Armed Forces with mental health
			 disorders or at risk of suicide, to review the terms or characterization
			 of the discharge or separation of certain individuals from the Armed
			 Forces, to require a pilot program on loan repayment for psychiatrists who
			 agree to serve in the Veterans Health Administration of the Department of
			 Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Suicide Prevention for American Veterans Act.
		2.Extension of eligibility for domiciliary care for certain veterans who served in a theater of
			 combat operationsSection 1710(e)(3)(A) of title 38, United States Code, is amended by striking period of five years and inserting period of 15 years.
		3.Review of characterization or terms of discharge from the Armed Forces of individuals with mental
			 health disorders alleged to affect terms of discharge
			(a)In generalThe Secretaries of the military departments shall each provide for a process by which a covered
			 individual may challenge the terms or characterization of the individual's
			 discharge or separation from the Armed Forces.
			(b)Covered individualsFor purposes of this section, a covered individual is any individual as follows:
				(1)An individual who was discharged or separated from the Armed Forces for a personality disorder.
				(2)An individual who—
					(A)was discharged or separated from the Armed Forces on a punitive basis, or under other than
			 honorable conditions; and
					(B)who alleges that the basis for such discharge or separation was a mental health injury or disorder
			 incurred or aggravated by the individual during service in the Armed
			 Forces.
					(c)Discharge of process through boards of corrections of recordsThe Secretary of a military department shall carry out the process required by subsection (a)
			 through boards for the correction of military records of the military
			 department concerned.
			(d)Considerations on modification of terms of discharge or separationIn deciding whether to modify the terms or characterization of an individual's discharge or
			 separation pursuant to the process required by subsection (a), the
			 Secretary of the military department concerned shall instruct boards to
			 give due consideration to any mental health injury or disorder determined
			 to have been incurred or aggravated by the individual during service in
			 the Armed Forces and to what bearing such injury or disorder may have had
			 on the circumstances surrounding the individual's discharge or separation
			 from the Armed Forces.
			4.Improvement of mental health care provided by Department of Veterans Affairs and Department of
			 Defense
			(a)Evaluations of mental health care and suicide prevention programs
				(1)In generalNot less frequently than once each year, the Secretary concerned shall provide for the conduct of
			 an evaluation of the mental health care and suicide prevention programs
			 carried out under the laws administered by such Secretary.
				(2)ElementsEach evaluation conducted under paragraph (1) shall—
					(A)use metrics that are common among and useful for practitioners in the field of mental health care
			 and suicide prevention;
					(B)identify the most effective mental health care and suicide prevention programs conducted by the
			 Secretary concerned; and
					(C)propose best practices for caring for individuals who suffer from mental health disorders or are at
			 risk of suicide.
					(3)Third partyEach evaluation conducted under paragraph (1) shall be conducted by an independent third party
			 unaffiliated with the Department of Veterans Affairs and the Department of
			 Defense.
				(b)Training of providers
				(1)In generalThe Secretary concerned shall train all providers of health care under the laws administered by
			 such Secretary on the following:
					(A)Recognizing if an individual is at risk of suicide.
					(B)Treating or referring for treatment an individual who is at risk of suicide.
					(C)Recognizing the symptoms of posttraumatic stress disorder.
					(2)Dissemination of best practicesThe Secretary concerned shall ensure that best practices for identifying individuals at risk of
			 suicide and providing quality mental health care are disseminated to
			 providers of health care under the laws administered by such Secretary.
				(c)Secretary concerned definedIn this section, the term Secretary concerned means—
				(1)the Secretary of Veterans Affairs with respect to matters concerning the Department of Veterans
			 Affairs; and
				(2)the Secretary of Defense with respect to matters concerning the Department of Defense.
				5.Collaboration between Department of Veterans Affairs and Department of Defense on health care
			 matters
			(a)Timeline for implementing interoperable electronic health records
				(1)In generalSection 1635 of the Wounded Warrior Act (10 U.S.C. 1071 note) is amended by adding at the end the
			 following new subsection:
					
						(k)TimelineIn carrying out this section, the Secretary of Defense and the Secretary of Veterans Affairs shall
			 ensure that—
							(1)the creation of a health data authoritative source by the Department of Defense and the Department
			 of Veterans Affairs that can be accessed by multiple providers and
			 standardizes the input of new medical information is achieved not later
			 than 180 days after the date of the enactment of this subsection;
							(2)the ability of patients of both the Department of Defense and the Department of Veterans Affairs to
			 download the medical records of the patient (commonly referred to as the Blue Button Initiative) is achieved not later than 180 days after the date of the enactment of this subsection;
							(3)the full interoperability of personal health care information between the Departments is achieved
			 not later than one year after the date of the enactment of this
			 subsection;
							(4)the acceleration of the exchange of real-time data between the Departments is achieved not later
			 than one year after the date of the enactment of this subsection;
							(5)the upgrade of the graphical user interface to display a joint common graphical user interface is
			 achieved not later than one year after the date of the enactment of this
			 subsection; and
							(6)each current member of the Armed Forces and the dependent of such a member may elect to receive an
			 electronic copy of the health care record of the individual beginning not
			 later than June 30, 2015..
				(2)Conforming amendmentsSection 1635 of such Act is further amended—
					(A)in subsection (a), by striking The Secretary and inserting In accordance with the timeline described in subsection (k), the Secretary; and
					(B)in the matter preceding paragraph (1) of subsection (e), by inserting in accordance with subsection (k) after under this section.
					(b)Establishment of uniform prescription formularyThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly establish a uniform
			 prescription formulary for use in prescribing medication under the laws
			 administered by the Secretary of Veterans Affairs and the laws
			 administered by the Secretary of Defense.
			6.Pilot program for repayment of educational loans for certain psychiatrists of Veterans Health
			 Administration
			(a)EstablishmentThe Secretary of Veterans Affairs shall carry out a pilot program to repay loans of individuals
			 described in subsection (b) that—
				(1)were used by such individuals to finance education relating to psychiatric medicine, including
			 education leading to—
					(A)an undergraduate degree;
					(B)a degree of doctor of medicine; or
					(C)a degree of doctor of osteopathy; and
					(2)were obtained from any of the following:
					(A)A governmental entity.
					(B)A private financial institution.
					(C)A school.
					(D)Any other authorized entity as determined by the Secretary.
					(b)Eligible individuals
				(1)In generalSubject to paragraph (2), an individual eligible for participation in the pilot program is an
			 individual who—
					(A)either—
						(i)is licensed or eligible for licensure to practice psychiatric medicine in the Veterans Health
			 Administration of the Department of Veterans Affairs; or
						(ii)is enrolled in the final year of a residency program leading to a specialty qualification in
			 psychiatric medicine that is approved by the Accreditation Council for
			 Graduate Medical Education; and
						(B)demonstrates a commitment to a long-term career as a psychiatrist in the Veterans Health
			 Administration, as determined by the Secretary.
					(2)Prohibition on simultaneous eligibilityAn individual who is participating in any other program of the Federal Government that repays the
			 educational loans of the individual is not eligible to participate in the
			 pilot program.
				(c)SelectionThe Secretary shall select not less than 10 individuals described in subsection (b) to participate
			 in the pilot program for each year in which the Secretary carries out the
			 pilot program.
			(d)Period of obligated serviceThe Secretary shall enter into an agreement with each individual selected under subsection (c) in
			 which such individual agrees to serve a period of obligated service for
			 the Veterans Health Administration in the field of psychiatric medicine,
			 as determined by the Secretary.
			(e)Loan Repayments
				(1)AmountsSubject to paragraph (2), a loan repayment under this section may consist of payment of the
			 principal, interest, and related expenses of a loan obtained by an
			 individual who is participating in the pilot program for all educational
			 expenses (including tuition, fees, books, and laboratory expenses) of such
			 individual relating to education described in subsection (a)(1).
				(2)LimitFor each year of obligated service that an individual who is participating in the pilot program
			 agrees to serve under subsection (d), the Secretary may pay not more than
			 $60,000 in loan repayment on behalf of such individual.
				(f)Breach
				(1)LiabilityAn individual who participates in the pilot program and fails to satisfy the period of obligated
			 service under subsection (d) shall be liable to the United States, in lieu
			 of such obligated service, for the amount that has been paid or is payable
			 to or on behalf of the individual under the pilot program, reduced by the
			 proportion that the number of days served for completion of the period of
			 obligated service bears to the total number of days in the period of
			 obligated service of such individual.
				(2)Repayment periodAny amount of damages that the United States is entitled to recover under this subsection shall be
			 paid to the United States not later than one year after the date of the
			 breach of the agreement.
				(g)Report
				(1)In generalNot later than 90 days after the date on which the pilot program terminates under subsection (i),
			 the Secretary shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the pilot program.
				(2)ElementsThe report required by paragraph (1) shall include the following:
					(A)The overall effect of the pilot program on the psychiatric workforce shortage of the Veterans
			 Health Administration.
					(B)The long-term stability of the psychiatric workforce of the Veterans Health Administration.
					(C)Strategies of the Veterans Health Administration to improve and increase the ability of the
			 Administration to promote the physical and mental resiliency of all
			 veterans.
					(h)RegulationsThe Secretary shall prescribe regulations to carry out this section, including standards for
			 qualified loans and authorized payees and other terms and conditions for
			 the making of loan repayments.
			(i)TerminationThe authority to carry out the pilot program shall expire on the date that is three years after the
			 date on which the Secretary commences the pilot program.
			7.Comptroller General study on pay disparities of psychiatrists of Veterans Health Administration
			(a)Study
				(1)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall conduct a study of pay disparities among psychiatrists
			 of the Veterans Health Administration of the Department of Veterans
			 Affairs.
				(2)ElementsThe study required by paragraph (1) shall include the following:
					(A)An examination of laws, regulations, practices, and policies, including salary flexibilities, that
			 contribute to such disparities.
					(B)Recommendations for legislative or regulatory action to improve equity in pay among such
			 psychiatrists.
					(b)ReportNot later than one year after the date on which the Comptroller General completes the study under
			 subsection (a), the Comptroller General shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of
			 the House of Representatives a report containing the results of the study.
			
